358 N.W.2d 53 (1984)
Daniel Paul HAMMER, Respondent,
v.
Thomas Frederick SODERBERG, Appellant,
Ronald G. Weathers, Donna Lee Hammer and Perkins Motor Transport, Inc., Respondents.
Nos. C6-82-1674, C7-83-995.
Supreme Court of Minnesota.
November 16, 1984.
Rehearing Denied December 14, 1984.
Thomas Bennett Wilson, III, Gayle Gaumer, Edina, for appellant.
Thomas J. Hunziker, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
COYNE, Justice.
Daniel Hammer was injured when his automobile, which was being driven by his wife, collided with a vehicle owned by Thomas Soderberg. Hammer unsuccessfully sought to recover his property damage in conciliation court. He later brought an action in district court to recover damages on account of his personal injuries. In response to a motion by Soderberg for summary judgment based on the doctrine of res judicata, Hammer obtained a vacation of the conciliation court judgment. Soderberg appeals from the order vacating the judgment.
Under the principles adopted in Mattsen v. Packman, 358 N.W.2d 48, released today, and under the facts of this case, we conclude that the trial court did not abuse its discretion in vacating the judgment under Rule 60.02(6) of the Minnesota Rules of Civil Procedure.
Affirmed.
TODD, J., concurs in the result.